FILED
                              NOT FOR PUBLICATION                            JAN 28 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


BHUPINDER PAL SINGH; HARJINDER                    No. 13-71168
KAUR,
                                                  Agency Nos.        A088-491-069
               Petitioners,                                          A088-491-070

 v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Bhupinder Pal Singh and Harjinder Kaur, natives and citizens of India,

petition for review of the Board of Immigration Appeals’ order dismissing their

appeal from an immigration judge’s decision denying their application for asylum,

withholding of removal, and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Hu v. Holder, 652 F.3d 1011, 1016 (9th

Cir. 2011). We grant the petition for review and remand.

      Singh stated police in India arrested and mistreated him, falsely accused him

of having links with militants, told him to stop supporting the Lok Bhalai party,

and told him to stop speaking against the Shiromani Akali Dal Badal party. The

agency concluded petitioners failed to meet their burden of proof for asylum and

withholding of removal because Singh’s testimony was not clear as to the reason

why police arrested him, and the background did not support Singh’s claim. The

record does not support the agency’s conclusion. See id. at 1019-20 (agency’s

conclusion that officials mistreated petitioner because of legitimate prosecution

was not supported by substantial evidence, and record compelled finding that

petitioner satisfied the nexus requirement); Chand v. INS, 222 F.3d 1066, 1077

(9th Cir. 2000) (“we have never assumed that all potentially relevant incidents of

persecution in a country are collected in the State Department’s documentation”).

      Further, it is not clear if the agency considered all relevant evidence in

analyzing Singh’s CAT claim, including his past mistreatment by police. See Edu

v. Holder, 624 F.3d 1137, 1145 (9th Cir. 2010).

      Thus, we grant the petition for review and remand this case to the agency for


                                          2                                        13-71168
further proceedings consistent with this disposition. See INS v. Ventura, 537 U.S.
12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         3                                   13-71168